ICJ_079_AerialIncident1988_IRN_USA_1990-06-12_ORD_01_NA_00_EN.txt. - INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 12 JUNE 1990

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 12 JUIN 1990
Official citation:
Aerial Incident of 3 July 1988 (Islamic Republic of Iran

v. United States of America), Order of 12 June 1990,
CJ. Reports 1990, p. 86

Mode officiel de citation: |

Incident aérien du 3 juillet 1988 (République islamique d’Iran
c. Etats-Unis d’Amérique), ordonnance du 12 juin 1990,
C.LJ. Recueil 1990, p. 86

 

Sales number 5 7 8
N° de vente :

 

 

 
1990
12 June
General List
No. 79

86

INTERNATIONAL COURT OF JUSTICE
YEAR 1990

12 June 1990

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44
of the Rules of Court, |

Having regard to the Application filed by the Islamic Republic of Iran
in the Registry of the Court on 17 May 1989 instituting proceedings
against the United States of America,

Having regard to the Order made by the Court on 13 December 1989
fixing 12 June 1990 as time-limit for the Memorial of the Islamic Republic
of Iran and 10 December 1990 for the Counter-Memorial of the
United States of America; and

Whereas by a letter dated 11 June 1990 and received in the Registry the
same day the Agent of Iran requested that the time-limit for the filing of
the Memorial be extended by six weeks; and whereas a copy of that letter
was immediately transmitted by the Registrar to the Agent of the
United States;

Whereas the Agent of the United States, by a facsimile message dated
12 June 1990, indicated that his Government had no objection to the
extension requested by the Agent of Iran on the understanding that the
United States would receive a similar extension in the date for filing of the
Counter-Memorial;

4
87 AERIAL INCIDENT OF 3 VII 88 (ORDER 12 VI 90)

Extends to 24 July 1990 the time-limit for the filing of the Memorial of
the Islamic Republic of Iran;

Extends to 4 March 1991 the time-limit for the filing of the Counter-
Memorial of the United States of America;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of June, one thousand nine
hundred and ninety, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the
Islamic Republic of Iran and the Government of the United States of
America, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
